Citation Nr: 1829028	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-35 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1992 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the Veteran withdrew his request for a Board hearing in a February 2016 correspondence.  


FINDINGS OF FACT

1.  In a May 2006 rating decision, the claim of entitlement to service connection for a back disorder was denied because it was not caused by or related to service.  

2.  The evidence added to the record since the May 2006 rating decision relates to an unestablished fact that is necessary to substantiate the claim of service connection a back disorder.

3.  The Veteran's back disorder was not shown in service or for many years thereafter, and is not otherwise related to active duty service, to include as secondary to a service-connected disorder.  


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied the Veteran's claim for entitlement to service connection for a back disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As the evidence received subsequent to the May 2006 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a back disorder have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.102, 3.156 (2017).

3.  The criteria for entitlement to service connection for a back disorder, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In this case the Veteran is claiming entitlement to service connection a back disorder.  The Veteran's claim has been previously denied by the RO in May 2006 on the basis that his back disorder was not incurred in or related to service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the May 2006 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes new medical evidence, including VA treatment records, which raises the possibility that his back disorder is related to his active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows that there may be a nexus between the Veteran's back disorder and his active duty service.  Therefore, the claim should be reopened on this basis.

Service Connection

The Veteran asserts that his back disorder is related to active service, to include as a result of operating heavy machinery during service and/or secondary to his service-connected disabilities.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

In this case, based on the evidence of record the Board determines that service connection is not warranted for the Veteran's back disorder.

While the Veteran's service treatment records reflect occasional complaints of lower back pain during service, there is no indication that the Veteran was diagnosed with a back disorder.  Specifically, the Veteran's 1995 lumbar spine imaging studies were negative for any abnormalities.  Further, the July and August 2000 separation examination and medical board evaluation, respectively, do not note a specific back injury or disorder.  In fact, the Veteran specifically denied any back pain and stated that he was in "fair" health.  As such, while there are some incidents of back pain in service, it does not appear that a chronic disorder actually developed.

The post-service medical evidence includes statements to the Veteran's medical providers that he had back pain since service.  However, the objective medical evidence does not demonstrate any symptoms, manifestations, or a diagnosis related to a back disorder until approximately 2003.  Therefore, continuity of symptoms is not shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. § 3.307(a)(3).  

As part of this claim, the Board recognizes the statements from the Veteran regarding his history back symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related to a back disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for his asserted back condition weighs against the Veteran's claim.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Here, the Veteran's history of back pain is inconsistent with his July and August 2000 service treatment records, which report his denial of back pain, and his May 2004 VA treatment records which reflect the Veteran's back pain started "3 weeks ago."  Finally, the Board notes that the Veteran filed a claim for VA benefits almost immediately after service and several years prior to filing the claims on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorders he now claims, weighs heavily against his credibility.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed back disorder to active duty, despite his contentions to the contrary.  

In this case, the Board notes that the Veteran was medically discharge from service due to an in-service knee injury.  In the Board's view, if the Veteran had a significant back disorder, such a disorder would have been noted in the August 2000 medical evaluation, if actually present.  Therefore, it stands to reason that if he had a diagnosis and/or exhibited signs or symptoms of a back disorder it likely would have been documented.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (The absence of a record of an event which would ordinarily have been recorded gives rise to a legitimate negative inference that the event did not occur).  

Next, the Veteran's June 2003 VA treatment records first reported low back pain over the course of a week that increased with movement and heavy lifting.  The Veteran's May 2004 medical records also reflect back pain that only occurred within the past few weeks.  Moreover, while the Board acknowledges that there is some indication in the post-service medical records that the Veteran had back pain since service (as recorded in the June 2003 VA treatment records), the Board finds these records to be less probative given that, as discussed, the inconsistencies in the Veteran's treatment records regarding his reported history of symptoms.  In any event, the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence, to establish a nexus between his back disorder and active service.  

In considering this evidence, the Board notes that the Veteran was offered the opportunity to undergo a VA examination in January 2013, but failed to appear and has not shown good cause as to why he did not appear.  Unfortunately, in such cases, the Board is left to consider the evidence on the remaining evidence of record, despite the fact that the VA examination could have raised evidence that is favorable to his claim.  

The Board has also considered the statements made by the Veteran relating his back disorder to active service - specifically, that it was caused by operating heavy machinery and/or as secondary to a service-connected disability.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his back disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because a back disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's back disorder is found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The evidence indicates that the Veteran was scheduled to undergo a VA examination for his back disorder in January 2013, but failed to appear.  He has not provided any good cause as to why he failed to appear.  Therefore, the Veteran's claim has been adjudicated based upon the evidence of record.  38 C.F.R. § 3.655.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for a back disorder, is granted, and the claim is reopened.

Service connection for a back disorder, to include as secondary to a service-connected disability, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


